Citation Nr: 1538677	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to payment of VA non-service-connected death pension benefits at a higher rate.

2.  Entitlement to an effective date earlier than December 30, 2008, for the grant of VA non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1973.  He died in May 1996, and the appellant has been found to be his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Milwaukee, Wisconsin, Pension Management Center (PMC) of August 2009, which granted death pension benefits effective December 30, 2008, payable from January 1, 2009, in the amount of $61 per month.  

The appellant failed to report for a Board videoconference hearing scheduled for August 2015, without explantation.  Therefore, her hearing request is considered to be withdrawn.  The electronic claims file was transferred to the Detroit RO for the hearing, but jurisdiction of the claims file remains with the Milwaukee RO.  


FINDINGS OF FACT

1.  Effective February 1, 2009, the appellant's VA death pension benefits were increased to $ 61.00 per month, to reflect the decrease in her income.  

2.  Effective from February 1, 2009, until February 1, 2013, the appellant was paid at rates which were correctly adjusted, at times retroactively, to account for her changes in income, including deductible medical expenses.

3.  Effective February 1, 2013, the appellant was no longer entitled to VA death pension benefits because her Social Security Administration (SSA) income exceeded the maximum rate of death pension payable to the appellant.

4.  No claim for death pension was received prior to December 30, 2008.


CONCLUSIONS OF LAW

1.  The criteria for death pension benefits at a higher rate than paid have not been met.  38 U.S.C.A. §§ 1541, 5112 (West 2014); 38 C.F.R. § 3.23, 3.31, 3.271, 3.660, 3.272 (2015). 

2.  The criteria for an effective date earlier than December 30, 2008, for the grant of VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  However, the Board finds that VA is not required to provide the Appellant with that notice because entitlement to the benefits claimed cannot be established as a matter of law.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(3)(ii) (2015).  That extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004);  Valiao v. Principi, 17 Vet. App. 229 (2003).  As the pertinent facts in this case are undisputed, and the law is dispositive of the appeal, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Death Pension

The appellant has been found to meet the requirements of a surviving spouse of a veteran who had qualifying wartime service.  As such, if her countable income is below a maximum amount set by law, she is entitled to VA death pension at that rate, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271.  

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income.  The medical expenses must exceed 5 percent of the maximum rate, and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  38 C.F.R. § 3.272.  In other words, the claimant must not have been paid back by anyone or an insurance company for these expenses.  

A.  Entitlement to a Higher Rate of Payment

The appellant's initial application for death pension was received December 30, 2008.  In August 2009, she was granted death pension effective December 30, 2008, payable from January 1, 2009, at the rate of $61 per month, based on countable annual income of $7,200, including from F.R.I.E.N.D.S.  

In October 2009, the appellant submitted a notice of disagreement.  She said she appealed the rate of her pension, because she no longer was employed by F.R.I.E.N.D.S., and she included a letter from that organization, stating that she had stopped working for them in January 2009.  She said that she now took care of her disabled sister, for which she was paid $266 per month.  According to a remittance notice from the state of Michigan, she was paid this by the state for care of her sister.  She said her income would be $3,180 for 2009.  Subsequently, in an Eligibility Verification Report (EVR) dated in January 2010, she reported home health care wages for 2009 of $4,146.  She also reported that she had paid $1,200 in medical expenses during 2009.  However, the itemized list of medical expenses she submitted in February 2010 only totaled $354.  

Based on this information, her death pension award was retroactively adjusted in March 2010, to the monthly amount of $315, based on annual income of $4,146.  The maximum rate payable was $7,933, and her medical expenses did not exceed 5 percent of that; therefore, they were not counted.  The adjustment was effective February 1, 2009, as F.R.I.E.N.D.S. reported she had stopped working for them in January 2009.  See 38 C.F.R. §§ 3.31 (payment of monetary benefits commences on the first day of the calendar month following the month in which the award became effective), 3.660(b).    

Based on an EVR received in February 2010, her award was again retroactively adjusted, effective February 1, 2010, to reflect the $3,422 in earned income she reported for 2010, as well as the $1,794 in medical expenses she paid that year, for a monthly rate of $492.  Effective April 1, 2010, her award was adjusted to reflect an additional $50.49 per month she began to receive as retirement from GM in March 2010; her new rate of payment was $442 per month.  Beginning January 2, 2011, her payment was reduced to $325, because her medical expenses reported for the year 2011 were only $398.  Effective in December 2011, she began receiving $349 per month, due to a cost of living adjustment.  Effective in February 2012, her pension was adjusted to $378 per month based on medical expenses of $758, and $389 per month effective in December 2012 due to a cost of living adjustment.  

In March 2013, the appellant called VA to report that she had begun receiving Social Security Administration (SSA) benefits in the monthly amount of $1,434 in January 2013.  As this annual rate of $17,208 was substantially in excess of the maximum rate of death pension payable to the appellant of $8,359, her VA death pension benefits were terminated effective February 1, 2013.  In this regard, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective at the end of the month in which the increase occurred.  38 U.S.C.A. § 5112(b) ; 38 C.F.R. § 3.660(a).  

The RO properly adjusted the appellant's death pension benefits in accordance with her reported income and medical expenses, as summarized above.  She has not disputed the income or medical expenses.  Indeed, her sole disagreement concerning this issue was that she thought her benefits should be increased to reflect the decrease in her income, effective in January 2009.  As noted above, her payments were increased from $61 per month to $315 per month, effective February 1, 2009, due to the decrease in income.  See 38 C.F.R. § 3.660(b).  Thus, her death pension payments were proper throughout the time period she was entitled to receive such benefits, effective from January 2009 through January 2013.  As the law and not the evidence is dispositive as to this issue, it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

B.  Earlier Effective Date

The appellant also contends that the effective date of the grant of death pension benefits should be in 1996, when her husband died.  She stated that she was unaware that she was entitled to VA death pension benefits, because she thought she had been divorced from the Veteran.  It was not until sometime later that she learned that he had not signed the divorce papers.  

At the time of the Veteran's death in May 1996, the law provided that the effective date for the grant of VA death pension was the first day of the month in which the Veteran died, if the claim was received within 45 days of the Veteran's death; otherwise, the date of claim.  See 38 C.F.R. § 3.400(c)(3)(ii) (1996); 38 U.S.C.A. § 5110(d).  A survivor now has up to a year after the Veteran's death for the effective date to coincide with the Veteran's death; otherwise, it is the date of claim.  See 38 C.F.R. § 3.400(c)(3)(i) (2015); 38 U.S.C.A. § 5110(d).  

The appellant did not file a claim until 2008, many years after the Veteran's death in 1996.  She does not contend that she filed an earlier claim.  Instead, she argues that the date of the Veteran's death should control, because she was unaware that she was entitled to the benefit.  

However, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999). Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In other words, the fact that the appellant may have been entitled to death pension as of the Veteran's death is not sufficient for a grant of the benefit; there must also be a claim for the benefit.  

Because there was no claim filed prior to December 2008, there is no legal basis on which to grant the appellant's claim for an earlier effective date for death pension benefits.  Although the Board finds the appellant's statements concerning the hardships that she endured while singlehandedly raising her and the Veteran's son to be credible, unfortunately, that is not a basis for a grant of the claim.  Likewise, the fact that she was unaware of her entitlement to death pension benefits cannot provide the basis for an earlier effective date; a claim must be filed.  The appellant's arguments are essentially equitable, but the Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The appellant also asserts that payment should be made for her and the Veteran's son's college education.  However, not only was a claim not filed before the education commenced, but the Veteran's son would not have been entitled to VA dependents' educational assistance in any event, because the Veteran did not die of a service-connected disability, nor was a permanent and total disability rating based on service-connected disabilities in effect at the time of death.  See 38 U.S.C.A. § 3500 (West 2014).  

The Board sympathizes with the appellant's circumstances, but, unfortunately, cannot provide a legal remedy.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the Appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment of death pension benefits at a higher rate is denied.

Entitlement to an effective date earlier than December 30, 2008, for the grant of death pension benefits is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


